Citation Nr: 0018217	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  94-23 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for additional disability 
claimed to have been incurred as a result of VA medical 
treatment.

2.  The propriety of the initial 30 percent rating for 
bilateral pes cavus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1959 to 
June 1962.  This appeal arises before the Board of Veterans' 
Appeals (Board) from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which denied the veteran's claim seeking 
entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991) for additional disability claimed to have 
been incurred as a result of VA treatment. 

The appeal also arises from an October 1993 RO decision which 
denied the veteran's claim of service connection for a 
bilateral foot disability, manifested by corns and calluses.  
By decision dated June 1998, the Board granted the veteran 
service connection for a bilateral foot disability, 
manifested by corns and calluses.  By decision dated August 
1998, the RO implemented the June 1998 Board decision and 
assigned an initial noncompensable rating.  By decision dated 
October 1998, the RO recharacterized the veteran's disability 
as bilateral hammertoes, and assigned initial 10 percent 
ratings for each foot.  By decision dated December 1998, the 
RO recharacterized the veteran's disability as bilateral pes 
cavus, and increased the initial rating to 30 percent from 
September 19, 1990.

The veteran's claim seeking entitlement to benefits under the 
provisions of 38 U.S.C.A. § 1151 (West 1991) for additional 
disability claimed to have been incurred as a result of VA 
treatment was before the Board in January 1997 and June 1998, 
at which time it was remanded for additional development.

The veteran's claim challenging the propriety of the initial 
30 percent rating for bilateral pes cavus will be addressed 
in the REMAND portion of this document.  

At the veteran's hearing before a member of the Board, he 
asserted that his service-connected bilateral pes cavus had 
caused arthritis of the knees and shoulders (page 13).  These 
claims for secondary service connection are referred to the 
RO for proper adjudication.  

FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
this issue has been obtained by the RO.

2.  The veteran's playing golf at a golf course at a VA 
facility was part of his VA treatment for his psychiatric 
disorder.  

3.  The veteran's bipolar disorder and post-traumatic stress 
disorder (PTSD) increased in severity as a result of verbal 
altercations with staff at the VA golf course at Perry Point 
on August 13, 1993, and August 17, 1993.


CONCLUSION OF LAW

The criteria for VA compensation benefits pursuant to 38 
U.S.C.A. § 1151 for aggravation of existing bipolar disorder 
and PTSD have been met. 38 U.S.C.A. §§ 1151, 5107(b) (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 3.358 (effective 
March 16, 1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In January 1991, the Social Security Administration (SSA) 
determined that the veteran was disabled and had not engaged 
in substantial employment since March 1989.  The SSA 
determined that the medical evidence established that the 
veteran suffered from multiple severe medically determinable 
impairments, including present treatment for an affective 
disorder, chest pain, degenerative joint disease, 
hypertension, arthritis, and a chronic pain syndrome.  

A VA hospitalization record shows that the veteran was 
hospitalized for 10 days in October 1989.  Diagnoses were 
organic brain syndrome secondary to trauma, depression, 
hypertension, and gouty arthritis.  It was determined that 
the veteran was totally disabled.  

Copies of VA Medical Center treatment records were submitted 
from 1989 to 1993.  A treatment record from November 1989 
diagnosed the veteran with dysthymic disorder.  The veteran 
discussed a 1983 auto accident.  The veteran was seen in 
December 1989 and discussed an auto accident and trauma and 
his memory of the same incident.  

A VA physician prepared a report for the SSA in December 
1989.  The examiner stated that the veteran had been unable 
to work since July 1983, and that his condition was 
permanent.  The examiner stated that the diagnoses of the 
veteran's disorders were: hypertension, dysthymic disorder, 
degenerative joint disease, hyperuricemia, dermatitis, mild 
obesity, and organic brain syndrome secondary to trauma.  The 
examiner stated that the veteran was receiving medication for 
his dysthymic disorder, as well as weekly psychotherapy.  

A special report for Social Security was prepared by the VA 
in November 1990.  Relevant diagnoses were bipolar disorder 
and adjustment disorder with depressed mood in response to 
limited ability to function caused by sequelae of automobile 
accidents in 1978 and 1983.  

The veteran was seen on December 16, 1992.  He reported much 
improved sleep on Halcion.  It was noted that the veteran 
remained relatively stable without impulse control problems 
or hyperirritability off the Lithium Carbonate.  

The veteran was seen on April 14, 1993.  It was noted that 
someone in recreational therapy was consulted for the 
veteran's use of a golf course.  It was noted that the golf 
course had been helpful in the past 2 years for increased 
mobilization in socialization and improved impulse control.  

The veteran was seen on May 3, 1993.  He requested the use of 
a golf cart on the course due to his degenerative joint 
disease limitations.  

The veteran was seen on May 17, 1993.  It was noted that he 
was stable at the present time.  

The veteran was seen on May 26, 1993.  It was noted that the 
veteran was somewhat irritable, but that he was stable at the 
present time.  

The veteran was seen on July 7, 1993.  It was noted that he 
was stable at the present time.  

The veteran was seen on July 21, 1993.  He reported a stable 
mood and adequate sleep.  

The veteran was seen on August 5, 1993.  He reported at 
length of an incident in a nursing home where he had a 
friend.  It was noted that a conference with a supervisor 
nurse was a satisfactory conclusion to the event.  The 
veteran stated that the event continued to trouble him to the 
extent that an ethnic slur used against him triggered 
problems which occurred around the time of his father's 
death.  The veteran's mood was stable.  

The veteran was seen on August 16, 1993.  He was angry and 
hyperverbal.  He reported chest pain which he related to an 
incident in recreational therapy on Friday.  He reported a 
verbal altercation related to his golf privileges which 
resulted in his prescription for use of a cart being grabbed 
from him.  He reported the person's speech to be loud and 
angry, and he had been quite upset since Friday, with re-
isolating in his apartment and increased inability to sleep.  

The veteran was seen on August 17, 1993.  It was noted that 
he had interrupted the writer in session, and was very angry, 
shouting that the sports hut attendant had grabbed his golf 
permit card and called the police, stating that this was 
enough of this.  

The veteran was seen on August 18, 1993.  He reported that 
his golf card was on his dashboard.  It was noted that the 
veteran's behavior had changed, and he was unshaven, with 
dirty clothes and was angry, loud, and not sleeping.  

The veteran was seen on August 23, 1993.  He reviewed events 
of the last 10 days, and reported fear when Security drove 
by.  

On August 29, 1993, the veteran asserted that he had suffered 
patient abuse on August 13, 1993, and August 17, 1993.  

Copies of VA Medical Center counseling records were submitted 
for the period from September 1993 to July 1999.  In November 
1993, it was noted that the veteran continued to display 
hyperirritability and anger over the August incidents.  In 
July 1999, it was noted that the veteran continued to have 
intermittent agitation, racing thoughts, and paranoia related 
to the August 1993 incident.  

A social worker with the VA Medical Center in San Diego sent 
the veteran a letter dated September 17, 1993, regarding the 
VA housing program in San Diego.  He indicated that he had 
spoken with the veteran earlier that day.  

An October 1993 lay statement was submitted.  The individual 
stated that he was an observer at a meeting the veteran, the 
VA chief of staff at Perry Point Medical Center, and the 
chief of recreation therapy at Perry Point Medical Center 
regarding a complaint registered against the chief of 
recreation therapy regarding treatment rendered to the 
veteran.  

In an October 21, 1993, statement, the chief of the VA 
medical administration service stated that the veteran had 
been treated since October 1989 for bipolar illness and PTSD 
resulting from a debilitating auto accident in 1983.  It is 
noted that this person is not a doctor.  It was noted that 
the veteran's mood remained labile until March 1991, when he 
started receiving Social Security.  It was noted that his 
mood had generally been stable since financial 
restabilization after a March 1992 move to subsidized 
housing.  It was noted that his primary leisure activity 
revolved around the recreational therapy department and that 
he played 1-2 holes of golf.  It was noted that on August 13 
and 17, he experienced conflicts related to recreation 
service.  It was noted that the veteran became angry, 
agitated, experienced sleep disturbance, decompensation of 
personal hygiene, and impaired judgment as evidenced by the 
disposal of his golf clubs and pool cue, as well as excessive 
long-distance phone calls to make alternative living 
arrangements.  It was noted that assessment at the present 
time revealed an exacerbation of the veteran's bipolar 
disorder precipitated on August 13, 1993, as documented in 
the progress notes, weekly therapy continued to process 
events, and his response to events.  It was noted that by 
October 7, 1993, he had agreed to a meeting about the August 
incident with the goal of closure, and that he had over two 
months gradually regained mood stability.  

In a statement received in November 1993, the veteran 
asserted that he had been treated since October 1989 for 
bipolar illness and PTSD resulting from a debilitating 
accident in 1983.  He asserted that his mood remained labile 
with consequent reduction in level of functioning until March 
1991 when he received SSI.  He asserted that he gradually 
improved, and he started playing 1-2 holes of golf with the 
use of a golf cart.  He described two incidents involving the 
recreational therapy staff on August 13, 1993, and August 17, 
1993.  He stated that he became angry, agitated, experienced 
sleep disturbances, decompensation of personal hygiene, and 
impaired judgment as evidenced by throwing his golf clubs and 
pool cue into a river, and making phone calls to different 
states regarding living arrangements.  He stated that his 
assessment revealed an exacerbation of bipolar disorder which 
caused a manic episode.  

In November 1993, the veteran submitted a number of items.  
He submitted a copy of an e-mail dated May 3, 1993, regarding 
"Sports Hut Opening".  A hand written note on the e-mail 
states that "electric cart okayed by Jeff."  

He submitted a prescription signed by the veteran's therapist 
dated May 3, 1993, indicating that the patient was cleared to 
use the electric golf cart, and that it was "okayed by 
Jeff."  

He submitted an undated copy of a recreational therapy 
service clearance card stating that the veteran was cleared 
to participate in golf and had permission to use the golf 
cart.  The card had an expiration date of November 17, 1993, 
and was signed by the chief of the recreational therapy 
services.  

In November 1993, Dr. J. L., the chief of staff at the VA 
Medical Center, noted that at a meeting with Mrs. M., the 
veteran described in detail how he had been distressed with 
his interactions with her.  It was noted that her response 
was limited to providing him with a recreation card, which he 
needed, and a statement implying that perhaps he had 
misunderstood her.  It was noted that while she did not show 
any obvious hostility or anger, she entirely failed to show 
any empathy towards the veteran's concerns.  

In a statement dated October 1994, the veteran asserted that 
he wished to raise a patient abuse claim.  He asserted that 
on August 13, 1993, and on August 17, 1993, he experienced 
conflicts related to recreation therapy from Mrs. M., and an 
employee named K.  The veteran asserted that these conflicts 
caused a manic episode and an exacerbation of manic 
depression.  

In a statement dated May 1995, the veteran's therapist noted 
that the veteran had been restricted from the Perry Point 
Medical Center since February 1995 in response to complaints 
about his behavior.  She noted that recreational activities 
had always been an important aspect of the veteran's 
treatment plan, and that his irritability was better managed 
with his use of the fishing pier, golf course, and pool 
tables.  She requested that his privilege to use the VA 
facilities be restored with the understanding that recurrence 
of offensive behaviors would result in more severe 
consequences.  

In an October 1995 statement, the chief of the health 
information management section provided an addendum to the 
statement of the veteran's treatment dated October 21, 1993.  
It is noted that this person does not seem to be a physician.  
She wrote that a quarterly review of the veteran's weekly and 
bi-weekly progress notes showed ongoing problems for him in 
processing the events of August 13, 1993, and August 17, 
1993, involving recreational therapy.  

In an October 1995 statement, the chief of the health 
information management section noted that the veteran's 
prognosis was guarded, and his work potential was totally 
disabled.  It is noted that this person does not seem to be a 
physician.  Relevant diagnoses were bipolar disorder and 
PTSD.  

In a statement dated August 1996, B. R., the veteran's 
therapist at the VA Medical Center, stated that the veteran 
continued to be followed for his PTSD and depression.  She 
wrote that the veteran continued to experience symptoms of 
exacerbation of his PTSD and bipolar disorder, precipitated 
by incidents in August 1993.  Diagnoses were PTSD and bipolar 
disorder, with prognosis guarded.  

The veteran was afforded a hearing before the Board in 
November 1996, a transcript of which has been associated with 
the claims folder.  The veteran stated that he was first 
diagnosed with bipolar disorder in October 1989 at Perry 
Point.  He stated that he had been receiving treatment since 
that time.  He testified that as part of his ongoing 
treatment, he was granted that use of the recreational 
facilities as part of his therapy.  He stated that on August 
13, 1993, the head of the recreation facilities told him that 
he did not belong in the recreational facilities.  He stated 
that she snatched the card from him, crumpled it up, and 
threw it in the waste can.  He stated that he went to see his 
doctor, but that she had gone.  He stated that on Monday 
August 17, he went to the golf hut to borrow a golf cart, and 
the attendant there took his card, and told him that he did 
not deserve to have the card.  

He testified that he went to see his therapist after that, 
and she told him to go home and come back the next day to see 
Dr. Miller.  He stated that he came back the next day and Dr. 
Miller changed his medications to include Haldol, and Navane.  
He stated that he made a number of long distance calls at 
this time because he wanted to leave.  He stated that he had 
not gone back to use the recreation room, and did not even go 
to the hospital for medical care any more, except for 
psychiatric care.  He stated that he went to Wilmington, 
which was further away.  He stated that the incident was so 
traumatic that he threw his golf clubs and pool cue off of a 
bridge.  He stated that since the incident, he stayed inside 
his apartment, and did not have any outside activities.  He 
stated that he felt animosity towards the people responsible 
for taking his card away from him.  The veteran stated that 
his condition had not improved since 1993.  He testified that 
he had not had problems with the head of recreational 
services before the incident in question.  

In April 1997, Dr. T. M., a psychologist, and the director of 
Trauma Recovery Services, conducted a psychological 
evaluation of the veteran.  He wrote that clinical 
impressions and psychological testing indicated the presence 
of PTSD.  He wrote that the veteran reported a significant 
number of intrusive symptoms, including intrusive thoughts 
and dreams about the original trauma, an automobile accident 
enroute to a golf holiday, caused by driver error, which led 
to the death of his companion.  He wrote that this event and 
its aftermath caused him to give up a lifestyle that heavily 
involved golf and pool playing and led to his treatment at 
Perry Point.  The veteran reported significant avoidance 
symptoms like social detachment and isolation, anhedonia 
avoidance of or discomfort about cues and memories of the 
original trauma.  The examiner wrote that the veteran 
evidenced sleep disturbances and hyperactivity and 
irritability reflecting the increased arousal that these 
types of patients maintain.  

The examiner wrote that the clinical information was 
supported by the findings of two psychological tests, one of 
which was more likely to reflect disorders of longer 
duration.  The examiner commented that the veteran was 
suffering from PTSD in conjunction with bipolar disorder.  He 
wrote that further inquiry yielded an episode in which the 
veteran was reported to have been harshly criticized to the 
point where patient abuse would have to be considered.  He 
wrote that subsequently, the veteran's progress in treatment 
appeared to have been severely curtailed.  

The examiner wrote that information obtained from the 
interview and from clinical sources indicated that action 
took place around his golfing and pool playing at the 
hospital's recreational facility and shortly led to aberrant 
avoidant behavior linked both to the incident and to the 
events of his original traumatization.  He wrote that 
furthermore, the veteran's subsequent behavior resembled 
maladjusted coping behavior of Vietnam veterans with PTSD 
that he had had opportunity to observe.  He wrote that in 
discussing the incident, the veteran displayed many 
comparable clinical signs and reported symptomatic behaviors 
similar to that of his original trauma.  He opined that the 
veteran had PTSD and that his case presented internal 
clinical consistency so as to support a hypothesis of re-
traumatization.  

In August 1997, B. R., the veteran's therapist with the VA 
Medical Center, submitted a statement.  She wrote that the 
veteran had experienced ongoing signs and symptoms of 
exacerbation of his PTSD and major depression in response to 
incident occurring at Perry Point in August 1993.  She wrote 
that the event in August 1993 occurred in regard to his 
consultation with recreational therapy department.  She wrote 
that his initial recreational therapy consultation was in 
June 1991 for assistance with re-socialization and 
reactivation of the veteran after extensive isolation in his 
apartment.  It was noted that his positive response to 
recreational therapy was outlined in the statement of the 
treatment dated October 21, 1993.  She wrote that the 
consultation in June 1991 for recreational therapy was for 
additional treatment, and to enhance the therapeutic milieu 
at Perry Point.  She concluded that therefore the veteran 
used the recreational facilities for therapeutic purposes and 
not at all in a casual manner.  

She wrote that the veteran's ongoing treatment at Perry Point 
included a variety of medications to help ameliorate his 
stress and depression as well as to manage his irritability.  
She wrote that the temporal relationship of his coronary 
artery bypass which occurred on February 7, 1994, was of 
interest in that the veteran's angina was well controlled up 
until January 1994.  She wrote that the veteran's continuing 
agitation, irritability as well as his continuing isolation 
to his apartment with the curtains drawn most of the time led 
to a recent referral to Dr. T. M., the recovery group 
director.  She noted that the veteran continued to be seen 
for psychotherapy as well as for supportive therapy.  

In August 1997, B. R. submitted a correction to her August 
1997 statement, and stated that the veteran's diagnoses were 
PTSD and bipolar disorder, and not PTSD and major depression.  

An independent medical opinion was obtained in March 1998.  
The physician stated that in his opinion, the verbal 
altercation in August 1993 did not exacerbate either bipolar 
disorder or PTSD.  He opined that the veteran was already in 
the process of a psychiatric decompensation when he had his 
recreational privileges revoked, i.e., he was angry, 
hypertalkative, and agitated.  The physician opined that 
minor verbal altercations would not be expected to exacerbate 
either bipolar disorder or PTSD.  He stated that although the 
veteran appeared motivated by the possible future increase in 
benefits, his continuing obsession with the 1993 verbal 
altercation appeared to be an example of false imputation, 
where an individual falsely attributed the cause of his or 
her condition to a certain situation.  The physician stated 
that the veteran's symptoms of paranoia and illogical 
thinking were well documented in the record, as noted in a 
report dated November 8, 1990.  

The physician stated that no psychiatric progress notes were 
included in the months immediately prior to the August 1993 
incident.  He stated that there was a long report of November 
8, 1990, documenting severe psychiatric symptomatology 
apparently qualifying the veteran for social security 
benefits.  He noted that progress notes after the August 1993 
incident documented a worsening in the veteran's psychiatric 
condition.  The physician stated that the veteran presented 
on August 16-17, 1993, in an angry, hypertalkative, agitated 
manner.  

In May 1998, Dr. J. L., the chief of staff at the VA Medical 
Center, stated that the veteran had been followed for bipolar 
disorder and PTSD since November 1989 at Perry Point.  He 
stated that the veteran was much improved by December 1992 
and had resumed favorite activities of golf and pool.  It was 
noted that progress notes from May 1993 and August 1993 
reflected a continued improvement evidenced by increased 
interpersonal contact.  

He wrote that the veteran experienced an exacerbation of his 
bipolar disorder and PTSD in August 1993.  It was noted that 
in August 1993, several events involving the recreation 
programs at Perry Pont upset the veteran, and he felt 
insulted, demeaned, and unfairly treated.  It was noted that 
soon thereafter he became seclusive and irritable.  It was 
noted that the veteran continued to experience intermittent 
rageful episodes and ego dystonic thoughts related to events 
in August 1993.  It was noted that in September 1993 the 
veteran threw his golf clubs and custom made pool cue into 
the Susquehanna River, and had since avoided recreational 
activity.  It was noted that he had terminated contact with 
family and friends.  The physician stated that the veteran 
would continue to be followed at Perry Point for treatment of 
his bipolar disorder and PTSD, and his prognosis was guarded.  

In a statement dated September 1998, Dr. A. M. and the 
veteran's therapist, B. R., wrote that the veteran's physical 
and psychological illness has rendered him totally and 
permanently unemployable.  

In a statement dated November 1998, B. R., the veteran's 
therapist, responded to a number of questions raised by the 
Board in its June 1998 remand.  She wrote that the veteran 
was referred to her for treatment of bipolar disorder in 
individual psychotherapy in November 1989.  In response to 
the question of what sources of information she used in 
forming her opinion about the alleged patient abuse, she 
listed the veteran's verbal reports; his subsequent 
alteration in his mental status; her personal observation of 
one incident; Ms. M's response to her inquiry; J. A.'s 
response to her inquiry, and Dr. J. L.'s report to her on his 
October 15, 1993, meeting with the veteran, Ms. M., and the 
patient representative.  

Regarding additional sources of information about the alleged 
patient abuse, she listed progress notes, a VA form on 
patient's rights and responsibility, a VA policy on patient 
abuse, and a number of individuals including: Dr. A. M.; Dr. 
J. L.; J. C, the patient representative; Mrs. E. M., the 
director of recreational services, R. G., a therapist for the 
mental health clinic who saw the veteran in July 1991 and 
April 1993; J. A., the supervisor in recreational therapy who 
had cleared the veteran to use the golf cart on May 3, 1993, 
and then again on August 16, 1998; N. E., the secretary in 
recreation services who was noted in an August 16, 1993 
progress note; and Dr. T. M.  Regarding the question of all 
VA employees she spoke to regarding the alleged incident of 
patient abuse, she listed the same individuals as she did 
regarding the question about additional sources of 
information about the alleged patient abuse.  

Regarding actions which in her opinion constituted patient 
abuse, B. R. described Mrs. M.'s confiscation of the 
veteran's recreational therapy card on August 13, 1993, and 
specifically her assertions that the veteran had no right use 
the recreational therapy facilities.  B. R. stated that Mrs. 
M had loudly repeated these assertions to her.  She wrote 
that subjective information from the veteran included her 
rough and physical handling of him and her loud, abusive, and 
threatening manner.  

She described another action of patient abuse as Mrs. M's 
apparent report to her staff after August 13, 1993, that the 
veteran was not to use recreational therapy facilities as 
evidenced by her August 16, 1998, phone contact with J. A., 
and her observation of the August 17, 1992, incident.  She 
wrote that her mental health clinic office windows overlooked 
the parking lot shared by the mental health clinic and the 
golf hut.  She wrote that T. K., the golf hut attendant on 
duty August 17, 1993, was observed to be quite agitated with 
the veteran who was also in the parking lot.  She wrote that 
immediately after that, the veteran barged into her office, 
and that he was angry at T. K., who had reportedly just 
roughly grabbed his new golf card, insisted that the veteran 
had no right to use the golf course or card, yelled this is 
enough of this, and said he was calling security.  She stated 
that she was in session with another veteran so tried to calm 
the veteran and asked him to sit in the lobby until security 
arrived.  She wrote that she saw the arrival of security and 
T. K.'s pacing and gesturing.  She wrote that the veteran was 
waiting for her arrival to work on August 18 at 0745, and 
informed her that his golf card was not on his car's 
dashboard and that T. K. was not in sight when the mental 
health clinic the previous night.  He indicated that the 
security officer had spoken to him the previous evening and 
had been kind and helpful.

In a statement dated January 1999, Dr. T. M. wrote that he 
had had three contacts with the veteran.  He wrote that he 
had interviewed and tested the veteran in February and April 
1997 in response to a consultation request from the veteran's 
therapist, and that in March 1998, he informed the veteran 
that his friend had died.  He wrote that the reason he had 
raised the possibility of patient abuse in his evaluation was 
that it was recounted to him by the veteran.  He noted that 
the veteran stated that as he was being ejected from the 
Perry Point Golf Course, the pejorative term "Jew" was 
applied.  He wrote that the veteran's reported subsequent 
conduct of throwing golf clubs off of a bridge would be 
consistent with such treatment.  He wrote that he did not 
have first hand evidence to supply in this case.  

The veteran was afforded a hearing before the Board in July 
1999, a transcript of which has been associated with the 
claims folder.  He testified that his treatment by the VA 
aggravated his existing PTSD and manic depression.  He stated 
that he was going to the VA Medical Center every 2 weeks for 
psychotherapy and medication.  At the veteran's hearing, he 
submitted a copy of a Patient Handbook from the VA Medical 
Center at Perry Point dated July 1996.  The veteran asserted 
that the Handbook was made due to his experiences in August 
1993.  

The veteran was seen at the VA Medical Center in July 1999.  
It was noted that the veteran had intermittent agitation, 
racing thoughts, and paranoia relating to the August 1993 
episode involving recreational therapy.  It was noted that a 
recent increase in antidepressants was minimally effective in 
resolving his responses to this narcissistic injury.  It was 
noted that the veteran was considering a move to New Jersey 
subsidized housing to further distance himself away from 
Perry Point where he continued to feel he was being watched.  

In February 2000, the Board requested an independent medical 
opinion.  The Board asked the physician whether it was at 
least as likely as not that the veteran's underlying 
psychiatric disorders increased in severity as a result of an 
August 1993 altercation incident.  

In April 2000, the independent medical opinion was obtained.  
The physician stated that he had reviewed the record.  He 
noted a number of VA Medical Center treatment records from 
1989, 1990, 1993, as well as records after the alleged abuse 
through December 9, 1998.  The physician noted that materials 
after the alleged abuse revealed periodic behavioral symptoms 
suggestive of hypomanic behavior with irritability, 
agitation, anger, and insomnia.  

The physician stated that there was documentation in the 
notes of previous psychiatric diagnoses consistent with 
bipolar affective disorder and PTSD.  He noted that in 
support of bipolar disorder, there were symptoms of 
depression, hopelessness, irritability, impulsivity, 
cognitive inefficiency, hopelessness, poor hygiene, and poor 
nutrition, hypertalkativeness, agitation, and paranoid 
ideation.  The physician noted that in support of PTSD, there 
were symptoms of recurrent intrusive thinking, recurrent 
distress, and some avoidance behaviors stemming from the 1983 
motor vehicle accident.  

The physician stated that there was documentation of symptoms 
of increased arousal and affective instability before the 
allegedly traumatic and abusive events with Perry Point's 
recreational therapy staff.  The physician noted evidence for 
difficulty sleeping, irritability, and anger.  The physician 
stated that there was documentation that an event preceding 
the alleged abuse occurred about one week prior.  The 
physician stated that this event was not described in any 
detail.  The physician noted that whatever happened during 
one of his visits at the nursing home required an 
administrative meeting with the supervisor of the unit.  The 
physician noted that there was documentation that the veteran 
experienced interpersonal difficulties with others inclusive 
of his family.  The physician stated that there was 
documentation that the alleged abuse did not involve actual 
or threatened death or serious injury or a threat to the 
physical integrity of himself.  

The physician stated that the alleged abuse involved a 
response associated with anger, hypertalkativeness, and 
agitation.  The physician stated that there was documentation 
that an event involving some personal difficulties occurred 
immediately preceding the problems encountered when the 
alleged abusive exchange took place.  The physician stated 
that there was no evidence of dissociative symptomatology.  
The physician stated that there was no persistent avoidance 
of stimuli associated with the event except that based on 
paranoid ideation (fear of reprisal).  The physician stated 
that there was no documentation or evidence for guilt, shame 
or rage, substance abuse, self-injurious or suicidal 
behaviors accompanying the traumatic event.  

He stated that in his opinion the appellant was already 
experiencing psychiatric symptomatology as noted in August 
1993 which vaguely related the incident in his friend's 
nursing home.  The examiner commented that without reviewing 
the actual incident reports from either the recreational 
therapy staff or security, it was difficult to ascertain the 
veteran's exact psychological state at the time of the 
alleged verbal abuse.  The examiner stated that the veteran 
was noted to be in a hypomanic state with irritability, 
anger, hyperactivity, agitation, and paranoia.  The examiner 
commented that the alleged traumatic event the appellant 
allegedly experienced did not meet the formal criteria for 
exacerbation of PTSD or of bipolar disorder.  The examiner 
concluded that therefore the claim that symptoms of pre-
existing PTSD or bipolar disorder were exacerbated by the 
alleged verbal abuse was not substantiated.  


Analysis

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for additional disability claimed to have been 
incurred as a result of VA treatment.

The statutory criteria applicable to this case appear at 38 
U.S.C.A. § 1151 (West 1991), which provides that, if a 
veteran suffers an injury or an aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected. See 38 C.F.R. §§ 
3.358(a), 3.800(a) (1999).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized. 38 C.F.R. § 
3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable. 38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are those 
which are certain to result from, or were intended to result 
from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered. 38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent. 38 C.F.R. § 3.358(c)(4).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151. See 38 
C.F.R. § 3.358(c)(3) (1994).  However, those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims (formerly known as the United States Court of 
Veterans Appeals) (Court) in the case of Gardner v. 
Derwinski, 1 Vet.App. 584 (1991).  That decision was affirmed 
by both the United States Court of Appeals for the Federal 
Circuit, in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), 
and the United States Supreme Court, in Brown v. Gardner, 513 
U.S. 115 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims. 60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1999).

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable. Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 1997); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

The veteran filed the present claim for benefits under 
section 1151 in November 1993.  Therefore, under the statute 
and the opinion of the General Counsel cited above, the 
present claim has been adjudicated by the RO, and is being 
reviewed by the Board, under the version of 38 U.S.C.A. § 
1151 extant before the enactment of the statutory amendment, 
as interpreted in the Gardner decisions, supra, and under the 
interim rule issued by the Secretary on March 16, 1995, and 
adopted as a final regulation on May 23, 1996.  Thus, neither 
VA fault nor an event not reasonably foreseeable would be 
required for this claim to be granted.

However, a claimant seeking benefits under any law 
administered by the Secretary of Veterans Affairs has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  If the claim is well grounded, the Secretary is 
obligated to assist a claimant in developing evidence 
pertaining to the claim. 38 U.S.C.A. § 5107(a).  If the claim 
is not well grounded, there is no duty to assist. Epps v. 
Brown, 9 Vet.App. 341 (1996), aff'd sub nom. Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998); Murphy v. Derwinski, 1 Vet.App. 
78 (1990).

Thus, the threshold question for any claim, including one 
filed under the provisions of 38 U.S.C.A. § 1151, is whether 
the claimant has presented a well-grounded claim.  See Elkins 
v. West, 12 Vet.App. 209, 213 (1999) (en banc), citing Caluza 
v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table), and Epps, supra.  See also 
Morton v. West, 12 Vet.App. 477, 480 (1999) (noting that the 
Federal Circuit, in Epps v. Gober, supra, "rejected the 
appellant's argument that the Secretary's duty to assist is 
not conditional upon the submission of a well-grounded 
claim").

A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Murphy, supra.  To present a well 
grounded claim, the claimant must provide evidence; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet.App. 
609 (1992).  The evidence the claimant must provide must be 
sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible.  Lathan v. Brown, 7 
Vet.App. 359 (1995).  Where the determinative issue is 
factual in nature, competent lay evidence may suffice. 
Gregory v. Brown, 8 Vet.App. 563 (1996).  Where the 
determinative issue involves medical etiology or diagnosis, 
medical evidence is required.  Lathan, supra.

The Court has recently held that the requirements for a well-
grounded claim under section 1151 are, paralleling those 
generally set forth for establishing other service connection 
claims, as follows: (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of incurrence or aggravation of a disease or 
injury as the result of hospitalization, medical or surgical 
treatment, or the pursuit of a course of vocational 
rehabilitation under chapter 31 of title 38, United States 
Code; and (3) medical evidence of a nexus (i.e., a link or a 
connection) between the asserted injury or disease and the 
current disability.  In addition, the Court has determined 
that an appellant's claim would also generally be well 
grounded, with respect to the continuity-of-symptomatology 
analysis under 38 C.F.R. § 3.303(b), if he or she submitted 
evidence of each of the following: (a) evidence that a 
condition was "noted" during his/her VA hospitalization or 
treatment; (b) evidence showing continuity of symptomatology 
following such hospitalization or treatment; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-hospitalization/treatment 
symptomatology.  See Jones v. West, 12 Vet.App. 460, 464 
(1999).

Therefore, a claim for benefits under the provisions of 38 
U.S.C.A. § 1151 must be supported by medical evidence of 
additional disability that resulted from VA hospitalization, 
or medical or surgical treatment.  See Boeck v. Brown, 6 
Vet.App. 14, 16-17 (1993), and Ross v. Derwinski, 3 Vet.App. 
141, 144 (1992), holding that a veteran must submit evidence 
sufficient to well ground a claim for benefits under 38 
U.S.C.A. § 1151.  See also Jimison v. West, 13 Vet.App. 75, 
77-78 (1999).

In this case, it is determined that the veteran's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a), 
because it is plausible.  All relevant facts have been 
properly developed and there is no further assistance 
required in order to comply with the duty-to- assist 
provisions of 38 U.S.C.A. § 5107(a). Littke v. Derwinski, 1 
Vet.App. 90 (1990).  It thus remains for the Board to 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim must be denied. 
See Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

On January 29, 1997, VA Office of General Counsel issued an 
opinion, which addressed the question of whether a 
recreational activity was a condition or incident of 
hospitalization for purposes of 38 U.S.C.A. § 1151.  
VAOPGCPREC 7-97 (January 29, 1997).  In addressing this 
question, the General Counsel's Office indicated that 
consideration must be given to all pertinent circumstances, 
including the extent to which participation in the activity 
was required or encouraged by VA, the extent to which VA 
manages or controls the activity, and whether the activity 
furthered any goal of the treatment for which the 
hospitalization was provided.  

The General Counsel's Office concluded that where 
participation in the activity was required or encouraged as 
part of a treatment program, the activity would generally be 
a condition or incident of hospitalization.  The General 
Counsel's Office concluded that a different situation would 
arise if the recreational facilities were merely provided as 
a service to patients for their own enjoyment, and VA did not 
directly supervise or control the recreational activities, 
then there might be a basis for concluding that they were not 
a condition or incident of hospitalization.  VAOPGCPREC 7-97 
(January 29, 1997).

As such, the facts and law in this case present two questions 
that must be answered in the affirmative, in order for the 
veteran to prevail in this instance.  First, there must be 
evidence that an injury or aggravation of an injury occurred 
as the result of medical treatment in a VA facility.  Second, 
there must be evidence that additional disability resulted 
from this injury.  

Specifically, as to the first requirement, the record shows 
that the veteran was involved in incidents on August 13, 
1993, and again on August 17, 1993, at the Perry Point Golf 
Course with members of the VA recreational therapy staff.  
The golf course was supervised by VA employees. The veteran's 
VA therapist has stated on numerous occasions that the 
veteran's use of the golf course was for therapeutic 
purposes.  In August 1997, the veteran's therapist, wrote 
that the veteran's use of the recreational facilities was for 
therapeutic purposes and not just for casual purposes.  A 
treatment record from April 14, 1993, notes that the 
veteran's therapist consulted someone in recreational therapy 
for the veteran's use of a golf course, and that the golf 
course had been helpful to the veteran over the past 2 years 
with socialization and improved impulse control.  

Accordingly, applying the General Counsel opinion VAOPGCPREC 
7-97 (January 29, 1997), which speaks of use of recreational 
facilities as a condition or incident of hospitalization to 
the veteran's situation, it is determined that by analogy, 
the veteran's use of the Perry Point golf course was a 
condition or incident of VA medical treatment, and that the 
incidents on August 13, 1993, and August 17, 1993, 
constituted an injury coincident with the use of the golf 
course.  

As to the second requirement, there are numerous medical 
opinions regarding whether the incidents of August 13, 1993, 
and August 17, 1993, constituted an aggravation of the 
veteran's psychiatric disorders.  In making a determination 
as to whether the veteran's psychiatric disorders were 
aggravated by the August 1993 incidents, these opinions will 
be weighed initially regarding how probative each opinion is, 
and then balanced one against the other.  When, after 
consideration of all evidence and material of record ....there 
is an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (b) (West 1991).  

Opinions against such a finding were submitted in a March 
1998 independent medical opinion and an April 2000 
independent medical opinion.  The physician who prepared the 
March 1998 opinion asserted that the veteran was already in 
the process of a psychiatric decompensation when he had his 
recreational privileges revoked, and that minor verbal 
altercations would not be expected to exacerbate either 
bipolar disorder or PTSD.  He noted that there were no 
psychiatric progress notes included in the months immediately 
prior to the August 1993 incident.  

The physician who prepared the April 2000 independent medical 
opinion concluded that the veteran was already experiencing 
psychiatric symptomatology prior to the incidents in 
question, as was noted in a August 5, 1993, treatment record, 
which vaguely related an incident at the friend's nursing 
home.  The physician commented that the alleged traumatic 
event did not meet the formal criteria for exacerbation of 
PTSD or bipolar disorder.  The physician noted that there was 
documentation of symptoms of increased arousal and affective 
instability before the allegedly traumatic and abusive events 
with Perry Point's recreational therapy staff.  The physician 
specifically alluded to difficulty sleeping, irritability, 
and anger, and noted the event preceding the alleged abuse 
occurring about one week prior.  

Opinions in support of a finding that the veteran's 
psychiatric disorders were aggravated by the August 1993 
incidents include opinions by Dr. T. M., a psychologist and 
director of Trauma Recovery Services; Dr. J. L., the chief of 
staff at the VA Medical Center at Perry Point; and B. R., the 
veteran's therapist.  In April 1997, Dr. T. M. opined that 
the veteran had PTSD, and that his case presented internal 
clinical consistency so as to suggest a hypothesis of re-
traumatization.  

In a May 1998 letter, Dr. J. L. asserted that the veteran 
experienced an exacerbation of his bipolar disorder and PTSD 
in August 1993.  He wrote that after the events in August 
1993 that the veteran became seclusive and irritable, and 
that he continued to experience intermittent rageful episodes 
and ego dystonic thoughts related to events in August 1993.  
He wrote that the veteran had been followed for bipolar 
disorder and PTSD since November 1989 at Perry Point, but 
that he was much improved by December 1992, and that the 
progress notes from May and August 1993 reflected a continued 
improvement evidenced by increased by interpersonal contact.  

In a statement dated August 1996, B. R., the veteran's 
therapist, wrote that the veteran continued to experience 
symptoms of exacerbation of his PTSD and bipolar disorder, 
which were precipitated by incidents in August 1993.  In 
August 1997, she wrote that the veteran experienced ongoing 
signs and symptoms of exacerbation of his PTSD and major 
depression in response to incidents occurring at Perry Point 
in August 1993.  

The Court has held that once a benefits claim is well 
grounded, the presumption that the opinions of those 
physicians in favor of the veteran are entitled to full 
weight no longer applies, and the Board can determine the 
issue, in this instance entitlement to benefits under section 
1151, by weighing and balancing them, together with all the 
evidence.  Evans v. West, 12 Vet. App. 22, 30 (1998).

In this instance, B. R. (although not a physician or 
psychologist) was the veteran's treating therapist.  It is 
noted that the Court has rejected the "treating physician 
rule," which holds that opinions of a claimant's treating 
physician are entitled to greater weight than opinions from 
medical experts who have not treated a claimant. Guerrieri v. 
Brown, 4 Vet. App. 467, 471 (1993). 

In comparing the opinions, it is noted initially that Dr. T. 
M.'s opinion does not carry much weight in the sense that it 
is speculative.  He stated only that the case "suggested" a 
hypothesis of re-traumatization.  

The two independent medical opinions are much more thorough 
than the opinions by the veteran's therapist and the chief of 
staff, Dr. J. L.  It is also noted that the physicians who 
prepared the independent medical opinions were psychiatrists, 
while the veteran's therapist is not a medical doctor or a 
psychologist.  It is not clear whether Dr. J. L, the chief of 
staff is a psychiatrist.  

Still, there are problems with the independent medical 
opinions which reduce the amount of weight which should be 
given them.  The physician who prepared the March 1998 
independent medical opinion stated that there were no 
psychiatric progress notes included in the months prior to 
the August 1993 incident.  While it is true that there are 
not psychiatric progress notes, there are counseling records 
for the immediate months prior to the August 1993 incidents 
which he did not comment on.  Treatment records from May, 
June, and July 1993 show that the veteran was stable, and 
that his mood was stable.  A treatment record from December 
1992 noted that the veteran was relatively stable without 
impulse control problems or hyperirritability.  

The physician who prepared the April 2000 independent medical 
opinion stated that without reviewing the actual incident 
reports from either the recreational therapy staff or 
security, it was difficult to ascertain the veteran's exact 
psychological state at the time of the alleged verbal abuse.  
Attempts were made to obtain such reports without success.  
Also, the physician who prepared the April 2000 independent 
medical opinion did not comment on the treatment records from 
prior to the August 1993 incidents showing that the veteran 
was stable.  He referred only to an August 5, 1993 treatment 
record a week prior to the incidents in question which noted 
a separate incident at a nursing home of the friend of the 
veteran.  However, it is noted that the August 5, 1993, 
record also indicated that the veteran's mood was stable.  
The physician who prepared the independent medical opinion 
did not comment on this finding.  

All of the opinions included in the evidence have certain 
flaws which diminish their probative value.  For this reason, 
it can not be stated that a preponderance of the evidence is 
against the veteran' claim.  Rather, for the reasons 
discussed above, the medical opinions are in relative 
equipoise regarding the question of whether the veteran 
sustained additional psychiatric disability as a result of 
the incidents at the Perry Point Golf Course.  Granting the 
veteran the benefit of the doubt, the evidence establishes 
that the veteran sustained additional psychiatric disability 
as a result of the incidents in question at the Perry Point 
Golf Course.  

Accordingly, the veteran is entitled to compensation under 
the provisions of 38 U.S.C.A. § 1151 for that amount of his 
overall psychiatric disability which is the result of 
aggravation sustained from the incidents on August 13, 1993, 
and August 17, 1993, at the Perry Point Golf Course.  It 
should be emphasized that no determination is being made as 
to the actual amount by which the veteran's psychiatric 
disorder was aggravated.  This is a separate question which 
still has to be determined.  

ORDER

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for aggravation of existing bipolar 
disorder and PTSD, as a result of VA medical treatment, is 
granted.

REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The Court has held that the Board may consider only 
independent medical evidence to support Board findings.  If 
the medical evidence of record is insufficient, the Board is 
always free to supplement the record by seeking an advisory 
opinion, ordering a medical examination or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  Colvin v. Derwinski, 1 Vet.App. 171, 
175 (1991).  Also, as the Court noted in Massey v. Brown, 7 
Vet.App. 204 (1994), rating decisions must be based on 
medical findings that relate to the applicable criteria.

By decision dated March 1992, the Board denied the veteran's 
claim for service connection for residuals of fractures of 
the right foot, including traumatic arthritis.  It is noted 
that the veteran is service connected for bilateral claw 
foot, which was rated as 30 percent disabling.  

When the veteran was seen at the VA Medical Center for his 
feet in June 1999, the examiner noted in a June 15, 1999, 
addendum, that the veteran had crepitus and decreased range 
of motion in the joints of his feet, consistent with advanced 
degenerative joint disease of these joints.  The examiner 
stated that the veteran had a pronounced antalgic gait due to 
the pain from these acquired foot deformities.  For rating 
purposes, it is not clear to what degree the symptomatology 
of the veteran's feet is due to his service-connected 
bilateral clawfoot, and to what degree the symptomatology is 
due to his non service-connected arthritis.  Accordingly, the 
veteran's claim challenging the propriety of the initial 30 
percent rating must be remanded for such a determination.  

For the reasons stated above, this case is REMANDED to the RO 
for the following actions:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should obtain all relevant 
current medical records regarding the 
veteran's feet that have not already been 
associated with the claims folder.  

3.  The appellant should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service-
connected bilateral clawfoot.  The 
examiner should provide diagnoses of all 
disorders of the veteran's right and left 
feet.  Such tests as the examining 
physician deems appropriate should be 
performed.  The examination report should 
include responses to the following 
medical questions:

a.  Does the veteran have marked 
contraction of plantar fascia with 
dropped forefoot of the right foot?

b.  Does the veteran have marked 
contraction of plantar fascia with 
dropped forefoot of the left foot?

c.  Does the veteran have hammer 
toes, and if so, how many hammer 
toes does the veteran have?

d.  Does the veteran have 
callosities of his feet, and if so, 
can they be described as very 
painful?

e.  Does the veteran have marked 
varus deformities of his feet?

e.  Does the veteran have arthritis 
of his right and/or left feet?  

f.  If the veteran does have 
arthritis of his right and/or left 
foot, please separate out which 
symptoms of the veteran's feet are 
due to his service-connected 
bilateral claw foot and which 
symptoms are due to his non service-
connected arthritis.

The examiner must provide a separate, 
specific response to each item.  If the 
examiner determines that, it is not 
feasible to respond to any of the above 
items, the examiner should identify 
specifically the items to which it is not 
feasible to respond.  

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

5.  After the development requested above 
has been completed, the RO should 
readjudicate the appellant's claim 
challenging the propriety of the initial 
30 percent rating for bilateral clawfoot.  
In the event that the claims on appeal 
are not resolved to the satisfaction of 
the appellant, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 



